Citation Nr: 0823883	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  98-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for chronic respiratory 
problems, to include asthma, chronic obstructive pulmonary 
disease and emphysema.

Entitlement to service connection for lichen planus.

Entitlement to service connection for genitourinary tract 
disease.

Entitlement to service connection for right shoulder 
bursitis.

Entitlement to service connection for lumbar disc disease.

Entitlement to service connection for tachycardia with 
palpitations.


REPRESENTATION

Veteran represented by:	AMVETS
WITNESSES AT HEARING ON APPEAL

The veteran, her ex-husband, and W.H.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1974, and from December 6, 1990, to April 30, 1991.  
Service in Southwest Asia during the Persian Gulf war is 
indicated by the evidence of record.

Procedural history 

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The veteran and her ex-husband provided testimony at a 
personal hearing held before a Hearing Officer at the RO in 
November 1999; a transcript is of record.
The veteran and WH provided testimony before a Veterans Law 
Judge (VLJ) at the RO in Huntington, West Virginia in July 
2005; a transcript is of record.

In October 2005, the Board remanded these issues for 
additional development.  
The Board's remand instructions will be discussed below.  In 
February 2008, he VA Appeals Management Center (AMC)  issued 
a supplemental statement of the case (SSOC) which continued 
to deny the veteran's claims.  The claims folder has been 
returned to the Board for further appellate proceedings.

In May 2008, the Board sent the veteran a letter, with a copy 
to her representative, informing her that the VLJ who 
presided at the July 2005 hearing had retired.  The veteran 
was offered the opportunity to testify at another hearing.  
She was informed that if she did not respond to the letter, 
the Board would assume that she did not want another hearing.  
No response was received from the veteran. In June 2008, her 
accredited representative informed the Board that it had 
nothing further to submit. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on her part.

Issue not on appeal

In the Board's October 2005 decision, service connection was 
denied for an acquired psychiatric disability, variously 
diagnosed.  The Board's decision is final.
See 38 C.F.R. § 20.1100 (2007).  


REMAND

As was alluded to above, in October 2005, the Board remanded 
these issues for further development.  The remand included an 
instruction that:

The case should be reviewed by VA physicians in 
pertinent specialties to determine the nature of all of 
the veteran's claimed disabilities and whether they are 
(a) due to service under any circumstances or criteria; 
and/or (b)whether they are associable with GWS.  Care 
should be taken to analyze and address the conclusions 
reached by the service department and specialists in GWS 
in that regard, much of which is already of record, or 
may be otherwise obtained pursuant to this REMAND."

[Bold emphasis added by the Board.]

In August 2006, the veteran was examined not by a physician, 
or by "physicians in pertinent specialties", but by a 
single physicians' assistant.  The results were less than 
optimal.  The claims folder was returned to the examining 
physicians' assistant for another examination and opinions 
which had not been provided in the August 2006 examination.  
The resulting October 2007 examination report contained 
poorly worded opinions with no accompanying detailed 
rationale to support them.  

Therefore, the Board's remand instructions were not complied 
with, and another remand is needed in order to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the veteran's 
claims folder to be reviewed by a 
physician to determine the nature of all 
of the veteran's currently claimed 
disabilities.  With respect to the six 
claimed disabilities, the reviewing 
physician should which constitute 
diagnosed entities and which, if any, may 
be related to an undiagnosed illness 
related to her Persian Gulf service.  
Specifically with respect to the claimed 
skin disorder, the reviewer should 
indicate whether it constitutes a chronic 
disease entity or whether there exist 
merely isolated and unrelated outbreaks.  
As to any identified disability, an 
opinion should be provided as to whether 
the disorder is at least as likely as not 
related to the veteran's active military 
service.  If the reviewing physician 
deems it to be necessary, physical 
examination, specialist consultations 
and/or diagnostic testing of the veteran 
may be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claim 
of entitlement to service connection.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board regrets the necessity of another remand, 
particularly so because this case has been in appellate 
status for approximately a decade.  As the United States 
Court of Appeals for Veterans Claims stated in Erspamer v. 
Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  Although 
resolution in the instant case has been delayed by numerous 
factors, most of which were not within the Board's control, 
the Board agrees with the stated goals of the Court.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



